Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
This application is in condition for allowance except for the presence of claims 1-8 of Group I, directed to an invention non-elected without traverse.  Accordingly, claims 1-8 of Group I, have been canceled.

REJOINDER
Claims 9-14 of Group II, are directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(b), claims 15-20 of Group III, directed to the process of making the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Claims 1-8 of Group I, directed to the invention of a combination of adhesive layers, do not require all the limitations of the allowable product claim since the allowable foldable display stack is a laminate comprising other layers combined with each of the sub-combination of adhesive layers, and hence have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Groups II and III as set forth in the Office action mailed on April 6, 2020, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 9-20 are allowed.  The following is an examiner’s statement of reasons for allowance.  The closest cited prior art of record, US 2016/0101593, fails to fairly teach or suggest, even in view of US 2017/0145267, US 2017/0313039, US 2017/0165950, US 2015/0132583 and US 2017/0282414, the foldable display stack comprising the specific combination of laminate structure, layer functions, compositions and physical properties including optical and mechanical ones, and the method of forming the foldable display stack, as presently claimed.  See Applicant’s arguments in the response filed on July 26, 2022.  
It is important to note that in Applicant’s arguments, Applicant refers to attachments A and B included in the same response, where the relevant descriptions and comparative data in the specification are arranged to better illustrate Applicant’s claimed invention.  Please refer to a higher-resolution later-filed black and white (B/W) version of the earlier-filed B/W image converted from the original color-shaded attachment B in the response filed on July 26, 2022.      
The terminal disclaimer filed on June 24, 2021, removes any potential double patenting issues over the claims of US 10,033,015.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782